Jenkins, P. J.
1. “An imjfiied warranty against defects in the thing sold is excluded by a provision in the written contract of sale that the vendor does not warrant the property except as to title.” Payne v. Chai*762Max Motor Co., 25 Ga. App. 677 (104 S. E. 453); Harrell v. Holman, 21 Ga. App. 159 (93 S. E. 1021). P
Eli B. Hublard, for plaintiff in error.
George II. Carswell, contra.
2. Where an automobile is sold and delivered under a written contract containing the provision that “the vendor does not make any warranty of said property, either express or implied, except that the title to same is in vendor and free from encumbrance,” a subsequent promise on the part of the vendor to furnish certain'parts to make repairs to the automobile, and to warrant the property as thus repaired to give entire satisfaction, upon the vendee agreeing to pay the purchase-money notes already given under the written contract of sale, is a mere nudum pactum, and unenforceable. Davis v. Morgan, 117 Ga. 504 (43 S. E. 732, 62 L. R. A. 93, 97 Am. St. R. 177); Willingham Sash & Door Co. v. Drew, 117 Ga. 850 (45 S. E. 237).
3. Under the principles of law set forth above, the court did not err in directing a verdict in favor of the plaintiff vendor, suing in trover to recover the property sold under a contract retaining title in the vendor, for the balance due on the purchase-price.

Judgment affirmed.


Stephens and Bell, JJ., concur.